DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/24/2020 (two IDS documents) are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Applicant’s preliminary amendment filed 3/24/2020 has been entered.
Claims 1-10 remain pending and Claims 11-12 are new and now also pending.
Claims 1-12 are pending and examined below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Britz (US PGPUB 2005/0268427-cited in IDS).
Regarding Claim 1, Britz discloses a suction-extraction adapter (4; Figure 1) for a drilling tool (10; Figure 1) that has a transport channel (note although the tool 10 does not comprise a transport channel, the adapter 4 is clearly capable of use with such a tool), comprising:
a housing (8, 14, 38; see Figures 2, 3);
at least one air-intake opening (24, 26) associated with the housing (of 8; Para. 0020); and
a valve unit (20; Figure 2, 3) configured to open the air-intake opening (24, 26) in dependence on a flow parameter (via 40, 42; see Paras. 0023-0025).  

Regarding Claim 2, Britz discloses wherein the valve unit (20) has a closure element (22) that is mounted so as to be movable between a maximally throttled position (Figure 2) and at least one less throttled position (Figure 3; see Paras. 0006-0008 and 0023-0025).  

Regarding Claim 3, Britz discloses wherein the valve unit (20) is configured such that a position of the closure element is controlled automatically, in dependence on the flow parameter (via automatic control/activation of 40, 42; see Paras. 0006-0008 and 0023-0025).  

Regarding Claim 4, Britz discloses wherein the valve unit (20) has a restoring element (spring 36), and wherein one or more of a position and a shape of the restoring element (36) depends on the flow parameter (See Para. 0021, 0023, 0026; note that the spring will readily contract and expand and therefore change its position and shape based on the flow parameter being generated by the motor 40 and the generator 42).  

Regarding Claim 5, Britz discloses wherein the valve unit (20) has a closure element (22) that is mounted so as to be movable between a maximally throttled position (Figure 2) and at least one less throttled position (Figure 3), and wherein the restoring element (36) is movably coupled to the closure element (22; note that portions of spring 36 will move linearly relative to the closure element 22 while other portions will move with the closure element (i.e. at the point of attachment)) .  

Regarding Claim 6, Britz discloses wherein the closure element (22) is mounted in a linearly movable manner (See Para. 0021, 0023, 0026; note that portions of spring 36 will move linearly relative to the closure element 22 while other portions will move with the closure element (i.e. at the point of attachment)) 

Regarding Claim 7, Britz discloses the valve unit (20) has a closure element (22) that is mounted so as to be movable between a maximally throttled position (Figure 2) and at least one less throttled position (Figure 3), and wherein the closure element (22) and the restoring element (36) are configured as a single piece (as shown in Figures 2-3, the spring 36 and closure element 22 are connected and movable together along with bellows 34 and therefore can be readily viewed as a “single piece”; further see the alternative 103 rejection below).  

Regarding Claim 8, Britz discloses wherein the valve unit (20) has a positioning element (spring 36) that is movably coupled to the closure element (22).  

Regarding Claim 9, Britz discloses wherein the positioning element (36) is configured to be controlled, via a set of electronics (via electronics control of 40, 42; See Para. 0021, 0023, 0026; note that the spring will readily contract and expand and therefore change based on the flow parameter being generated by the electronic actuation of motor 40 and the generator 42).  


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holman (GB 694963A-cited in IDS).
Regarding Claim 1, Holman discloses a suction-extraction adapter (Figures 4, 5A) for a drilling tool (1; Figure 1) that has a transport channel (2; see Figures 1 and 6), comprising:
a housing (pipelines P);
at least one air-intake opening (formed by casing 15 closed by 17; see Figure 5A) associated with the housing (P; see Figure 5A; Page 3, lines 116-124 for reference); and 
a valve unit (15) configured to open the air-intake opening (formed by casing of 15 closed by 17) in dependence on a flow parameter (See Page 3, lines 98-129 disclose the valve opening up when a predetermined vacuum setting is exceeded).

Regarding Claim 2, Holman discloses the valve unit (15) has a closure element (17) that is mounted so as to be movable between a maximally throttled position (closed) and at least one less throttled position (opened; see Page 3, lines 116-129).

Regarding Claim 3, Holman discloses the valve unit (15) is configured in such that a position of the closure element (17) is controlled automatically, in dependence on the flow parameter (Page 3, lines 98-129 disclose the valve opening up when a predetermined vacuum setting is exceeded which is set so that it automatically opens when needed).

Regarding Claim 4, Holman discloses the valve unit (15) has a restoring element (spring 18), and wherein one or more of a position and a shape of the restoring element (18) depends on the flow parameter (note when the suction force overcomes the biasing force of the spring per Page 3, lines 123-129, the spring will extend and changes shape as the closure element 17 is moved from the seat thereof).

Regarding Claim 5, Holman discloses the valve unit (15) has a closure element (17) that is mounted so as to be movable between a maximally throttled position (closed) and at least one less throttled position (opened), and wherein the restoring element (18) is movably coupled to the closure element (17; see Page 3, lines 119-129 which disclose the elements and noted that as the closure element 17 moves the spring 18 will have portions that move with the closure element and portions that will move relative to the closure element).

Regarding Claim 6, Holman discloses the closure element is (17) mounted in a linearly movable manner (via spring 18 and lock nut 19 per Page 3, lines 119-129).

Regarding Claim 7, Holman discloses the valve unit (15) has a closure element (17) that is mounted so as to be movable between a maximally throttled position (closed; Figure 5A) and at least one less throttled position (opened), and wherein the closure element (17) and the restoring element (18) are configured as a single piece (as shown in Figure 5A, the closure element 17 comprises a connection via 19 to the spring 18 and therefore they will move together to an extent and therefore given the fastening thereof, the elements can be readily viewed as a “single piece”).

Regarding Claim 8, Holman discloses the valve unit (15) has a positioning element (formed by bores in casing 15 and spring 18) that is movably coupled to the closure element (17; as shown in Figure 5A, the closure element 17, when opened will move relative to the spring 18 and casing 15 along the formed bores thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Britz (US PGPUB 2005/0268427).
Alternatively regarding Claim 7, assuming arguendo that the closure element (22) and the restoring element (36) of Britz cannot be viewed as configured as a single piece, in which the Examiner does not concede to, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to configured the closure element and restoring element as a single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Britz (US PGPUB 2005/0268427), in view of Appel (US PGPUB 2017/0087707).
Alternatively regarding Claims 1-9, Britz discloses and/or renders obvious essentially all elements of the claimed invention, however, assuming arguendo that Applicant is attempting to positively claim the drill tool comprising a transport channel, in which the Examiner does not concede to, and in which Britz does not disclose, Attention can be brought to the teachings of Appel which includes a tool (2; Figure 1) which comprises a hollow shank (20) comprising a transport channel (19, 22; Para. 0016). 
The use of drill bits comprising transport channels in combination with dust extraction devices is well known in the art as exemplified by Appel. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a transport channel as taught by Appel into the tool of Britz and further modify the housing of the adapter to accommodate such a tool as modifying Britz in this manner, will ensure that the dust and other waste from drilling is readily removed from the point of contact between the tool and the workpiece. 
Regarding Claim 10, Britz, alone or as modified, discloses several features of the claimed invention but fails to explicitly disclose a display element, configured to display the flow parameter or information that is dependent on the flow parameter.  
Attention can be brought to the teachings of Appel which include another suction-extraction adapter (3; Figure 1) which includes a monitoring unit (36) for monitoring a flow parameter including a flow sensor (37) and a display (39) which is configured to display the flow parameter or information that is dependent on the flow parameter (see Paras. 0019-0022).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the adapter of Britz to include a flow sensing system and display as taught by Appel. By modifying Britz in this manner, a user can be warned in the event that the drill bit becomes clogged as taught by Appel (see Para. 0019). This would readily prevent operation of the tool when it is clogged which could possibly cause damage to the tool, motor or other portions of the drilling device. 

Claims 11, 12 is rejected under 35 U.S.C. 103 as being unpatentable over Britz (US PGPUB 2005/0268427), in view of Hartmann (US PGPUB 2019/0247991), or alternatively (See above), Britz (US PGPUB 2005/0268427), in view of Appel (US PGPUB 2017/0087707), as applied to Claims 3 and 9, and in further view of Hartmann (US PGPUB 2019/0247991).
Regarding Claims 11 and 12, Britz, alone or as modified, discloses several features of the claimed invention including the position of the closure element (22) and the positioning element (spring 36) being automatically controlled (via activation of motor 40) but fails to explicitly disclose the position of the closure element (22) and positioning element (36) is controlled automatically by closed-loop or open-loop control by a set of electronics in dependence on the flow parameter.  
Attention can be brought to the teachings of Hartmann which include another suction-extraction adapter (2; Figure 1) for a tool (5) wherein the adapter (2) comprises a set of electronics (fan control unit 23) configured to automatically control a suction fan with closed loop (“regulated”) or open loop (“unregulated”) control based on a flow parameter (i.e. air flow or load/speed of the fan are indicative of a flow parameter; see Para. 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the adapter of Britz to include a set of electronics (i.e. fan control unit) that is configured to automatically control the suction with closed loop or open loop control based on a flow parameter as taught by Hartmann. By modifying Britz in this manner, the suction/air flow can be readily adapted based on the work conditions and work being acted on such as the different materials as taught by Hartmann (see Para. 0013). 
Note: Britz, in view of Hartmann, will readily yield an adapter in which the closure element (22) and positioning element (28,30) of Britz will automatically move to different positions based on the different air flows generated as taught by Hartmann. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of Referenced Cited”.
-Reich (US PGPUB 2002/0152731), Simm (US PGUB 2013/0319711), Reich (USP 6,514,131), Yamami (USP 6,047,693), Reich (USP 6,830,507) all disclose different a power tools comprising a dust extraction device which utilize valve units at an intake opening thereof.
- Rompel (US PGPUB 2018/0085873) discloses a dust extraction device comprising a valve unit with closure elements (138, 142; Figure 2) that are moved by an electronic positioning means (solenoids 160, 112).
-Bruntner (US PGPUB 2009/0317200) and Meisner (USP 10,507,557) disclose a suction extraction adapter which utilizes multiple intake openings. 
-Lamprecht (US PGPUB 2004/0020671) discloses a power tool with a dust extraction mechanism that further comprises a valve unit (60; Figures 3-4) at an intake opening (54) which opens when a vacuum level increases to a point indicating a clog in a dust bag (see Para. 0024-0025).
-Hutchins (USP 4,839,995) discloses an adjustable suction extraction device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        5/25/2022